UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of For the month of August, 2008 Commission File No.: 001-33905 UR-ENERGY INC. (Translation of registrant's name into English) 10758 W. Centennial Road, Suite 200 Littleton, Colorado 80127 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x FURNISHED HEREWITH Exhibit Description of Exhibit 99.1 Press release dated August 18, 2008 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UR-ENERGY INC. Date:August 18,2008 By: /s/W. William Boberg W. William Boberg, Chief Executive Officer
